           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                    PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                       DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                     INTERVENORS

                              ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for the second quarter of 2019, NQ 5506, and authorizes
payment.    The Court attaches Ms. Powell's bill for July and
August 2019.   The Court will authorize payment if there are no
objections after seven calendar days. NQ5034.
     So Ordered.


                                D.P. Marshal( Jr.
                                United States District Judge
 September 2, 2019                                                   15401 Chenal Pkwy
                                                                     Apt 2301
                                                                     Little Rock. AR 7221 l




 The Honorable D. Price Marshall. Jr.
 Chief Judge. United State District Court
 Eastern District of Arkansa,
 600 West Capitol, Room D258
 Little Rock, AR 72201-3325

 Re: Fees for July/August 2014

 Your Honor.

 Per your order of November 3, 2016, I am submitting my request for reimbursement for my
 activities related to the PCSSD's and JNPSD's implementation of areas of Plan 2000 that remain
 under Court supervision. An asteri sk at the beginning of an entry denotes fees that have been
 equally divided between the two districts. Fees for PCSSD total $300.00. The total for JNPSD
 is $600.00. The total reimbursement request is $900.00 .

 PCSSD
 *July 20 - Monthly Status Meeting - 1 hour ($150)
 * August 29- Monthly Status Meeting - 1 hour ($150)
 PCSSD TOT AL $300.00

 JNPSD
 *Jul y 20 - Monthly Status Meeting - 1 hour ($150)
 *August 29 - Monthly Status Meeting - l hour ($150)
 August 29 - Tour new Titan Leaming Center (ALE) - 1 hour ($300)
 JNPSD TOTAL $600.00

 Please contact me if you have any questions or concerns related to this request.

 Si ncerely,


/Yjazsv_       l
 Margie L. Powell
 Court Expert
